                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    LANNY KAY TALBOT,                                       MEMORANDUM DECISION AND
                                                            ORDER GRANTING STATE
          Plaintiff,                                        DEFENDANTS’ MOTION TO
                                                            DISMISS
    v.

    STATE OF UTAH, GOVERNOR GARY R.                         Case No. 4:19-cv-00079-DN-PK
    HERBERT, UTAH ATTORNEY GENERAL
    SEAN D. REYES, DEMOCRATIC NATIONAL                      District Judge David Nuffer
    COMMITTEE, TOM PEREZ, JUDGE BRODY                       Magistrate Judge Paul Kohler
    KEISEL, and HOLLY RAMSAY,

          Defendants.


         Defendants State of Utah, Governor Gary R. Herbert, Utah Attorney General Sean D.

Reyes, Judge Brody Keisel and Holly Ramsay (“State Defendants”), move to dismiss Plaintiff

Lanny Kay Talbot’s complaint in its entirety based on his failure to state a claim upon which

relief can be granted. (“State Defendants’ Motion”). 1 State Defendants’ Motion is based on the

Younger abstention doctrine, judicial immunity, Eleventh Amendment immunity, the failure to

file a notice of claim as required by the Governmental Immunity Act of Utah, and the failure to

state involvement by Governor Herbert or Utah Attorney General Reyes.

         Plaintiff opposes the State Defendants’ Motion 2 and moves for injunctive relief in his

pending state divorce case due to jurisdictional issues and Fourteenth Amendment issues




1
 Motion to Dismiss and Memorandum in Support, docket no. 14, filed November 6, 2019.
2
 Motion(s): Answer to Defendant(s) 5 parts (“Opposition”), docket no. 32, filed December 18, 2019. The
Opposition also opposes a separate motion to dismiss filed by Defendants Democratic National Committee and Tom
Perez.
(“Plaintiff’s Motion to Stay”). 3 He also moves for dismissal of his pending state divorce case due

to satisfaction of judgment (“Plaintiff’s Motion to Dismiss”). 4

        State Defendants’ Motion is GRANTED and Plaintiff’s Motion to Stay and Plaintiff’s

Motion to Dismiss are DENIED.

                                              BACKGROUND

        Talbot is a party in an ongoing divorce case that began with his filing of a divorce

petition against his wife, Marie Talbot, in 2008. 5 A decree of divorce was entered by then-

assigned Judge Paul Lyman of the Utah Sixth District Court later that year. 6 On November 10,

2011 Talbot was found in contempt of court by Judge Lyman for not abiding by an insurance

requirement of the decree. 7 Attorney’s fees were awarded to Marie Talbot along with an order

that Talbot comply within two weeks. 8 Several more years of proceedings went by, and the case

was reassigned to Judge Keisel. 9 Talbot was eventually found in contempt again on October 5,

2018 for not complying with the insurance requirement, not paying the attorney’s fees, and not

paying the judgment amount in the divorce decree. 10




3
  “Concurrent Motions (Opposes State Defendants) in U.S. Code §2283. Stay of State court Proceedings with
Motion of Estoppel in bad Conduct and Color in Law by Utah actors therein,” docket no. 16, filed November 8,
2019.
4
  “Plaintiff’s Motion to Dismiss Case in Sixth District Court for Kane County, Utah,” docket no. 30, filed December
12, 2019.
5
  See Generally “2nd Filing for Foreign Force on Person Trespass and Property” (“Complaint”), docket no. 1, filed
September 27, 2019; Complaint, Exhibit 5, docket no. 1-5, filed September 27, 2019; Complaint, Exhibit 9, docket
no. 1-9, filed September 27, 2019; Complaint, Exhibit C, docket no. 1-15, filed September 27, 2019; Complaint,
Exhibit K, docket no. 1-23, filed September 27, 2019.
6
  Utah Sixth District Court for Kane County Case #084600002.
7
  Id.
8
  Id.
9
  Id.
10
   Id.


                                                                                                                  2
         Talbot filed a Notice of Appeal on October 16, 2018 and the case proceeded through the

Utah Court of Appeals. 11 The Court of Appeals affirmed the District Court’s contempt order, and

Talbot filed a Petition for Writ of Certiorari with the Utah Supreme Court. 12 The Writ was

denied on May 30, 2019. 13 The District Court scheduled a review for June 13, 2019, but Talbot

did not appear. 14 Judge Keisel then scheduled an Order to Show Cause hearing for July 11,

2019. 15 Talbot again failed to appear, and Judge Keisel issued a $1,000 cash only warrant. 16

Talbot was booked into jail on the warrant, posted the $1,000 cash bail, and a hearing was held

on August 8, 2019. 17 of the August 8, 2019 hearing, the bail was forfeited to Marie Talbot and a

Writ of Execution was scheduled. 18 An evidentiary hearing on the Writ of Execution is currently

scheduled for March 16, 2020. 19

                        STANDARD OF REVIEW – MOTION TO DISMISS

         In reviewing a 12(b)(6) motion to dismiss, this Court assumes the truth of well-pleaded

facts and draws reasonable inference in a light most favorable to the plaintiff. 20 But a claim

survives only if “there is plausibility in the complaint.” 21 A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 22 Threadbare recitals of elements, facts “merely



11
   Utah Court of Appeals #20180838.
12
   Utah Supreme Court #20190355.
13
   Id.
14
   Utah Sixth District Court for Kane County Case #084600002.
15
   Id.
16
   Id.
17
   Id.
18
   Id.
19
   Id.
20
   E.g., Leverington v. City of Colo. Springs, 643 F.3d 719, 723 (10th Cir. 2011).
21
   Hall v. Witteman, 584 F.3d 859, 863 (10th Cir. 2009) (citations and quotations omitted).
22
   Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).


                                                                                                     3
consistent” with liability, “labels and conclusions,” or “unadorned, the-defendant-unlawfully-

harmed me accusation[s]” are insufficient. 23

          In reviewing a motion to dismiss, this Court may rely on the facts as alleged in the

complaint, but may also rely on all documents adopted by reference in the complaint, documents

attached to the complaint, or facts that may be judicially noticed. 24In the context of a motion to

dismiss, this Court may take judicial notice of a state court docket and filings. 25

                                                  DISCUSSION

     I.      State Defendants’ Motion to Dismiss

          The Younger abstention doctrine applies to bar the claims against all State Defendants,

including the State of Utah, Governor Herbert, Utah Attorney General Reyes, Judge Keisel and

Ramsay. To the extent there are state tort claims, the Plaintiff’s failure to file a Notice of Claim

bars these claims. Additionally, the doctrine of judicial immunity bars the claims against Judge

Keisel and Ramsay. Also, Eleventh Amendment immunity bars the claims against the State, and

the State is not a “person” who can be sued pursuant to 42 U.S.C. §1983. Finally, there is no

stated involvement by Governor Herbert and Utah Attorney General Reyes so the claims against

them are barred.




23
   Iqbal, 556 U.S. at 678; Leverington, 643 F.3d at 723 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)); Gee v. Pacheco, 627 F.3d 1178, 1184–85 (10th Cir. 2010) (citations and quotations omitted); Hall, 584
F.3d at 863 (citations and quotations omitted).
24
   See Fed. R. Civ. P. 10(c); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007); Hall v.
Bellmon, 935 F.2d 1106, 1112 (10th Cir. 1991).
25
   See St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (“[I]t has been
held that federal courts, in appropriate circumstances, may take notice of proceedings in other courts, both within
and without the federal judicial system, if those proceedings have a direct relation to matters at issue.”); Stack v.
McCotter, No. 02-4157, 79 F. Appx. 383, 391 (10th Cir. Oct. 24, 2003) (unpublished) (recognizing that the court
can take judicial notice of a state district court docket sheet).


                                                                                                                     4
             a. The Younger Abstention Doctrine Applies

        Under the Younger abstention doctrine, a federal court must abstain from exercising

jurisdiction over a case where there is an ongoing state action. 26 The Supreme Court in Younger

held that a federal court should not enjoin an ongoing state criminal court proceeding, and the

doctrine has been expanded to include administrative and civil actions. 27

        “Younger abstention dictates that federal courts not interfere with state court proceedings

by granting equitable relief—such as injunctions of important state proceedings or declaratory

judgments regarding constitutional issues in those proceedings—when such relief could

adequately be sought before the state court.” 28The three elements required for abstention are:

        (1) there is an ongoing state criminal, civil or administrative proceeding; (2) the
        state court provides an adequate forum to hear the claims raised in the federal
        complaint; and (3) the state proceedings involve important state interests, matters
        which traditionally look to state law for their resolution or implicate separately
        articulated state policies. 29

Younger abstention is non-discretionary; it must be invoked when the three conditions are

satisfied, absent extraordinary circumstances.

        All of the Younger abstention factors are present here. First, the state court proceedings

are ongoing. Talbot’s divorce proceedings are alive, subject to modification, and appeal. In fact,

an evidentiary hearing on the Writ of Execution is currently scheduled for March 16, 2020. So,

the first Younger factor is satisfied.




26
   Younger v. Harris, 401 U.S. 37 (1971).
27
   Aanatullah v. Colorado Bd. of Med. Examiners, 187 F.3d 1160, 1163 (10th Cir. 1999); Taylor v. Jaquez, 126 F.3d
1294, 1297 (10th Cir. 1997) cert. denied, 523 U.S. 1005 (1998).
28
   Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999).
29
   Amanatullah, 187 F.3d at 1163 (quoting Taylor v. Jaquez, 126 F.3d at 1297 (quotations omitted)).


                                                                                                                5
         Second, the state proceedings provide an adequate forum to hear the claims. The divorce

case history demonstrates contentious divorce proceedings, with litigation over insurance,

property, and the divorce decree judgement. Talbot has already appealed the trial court’s

contempt order of October 5, 2018 to the Utah Court of Appeals, and filed a Writ of Certiorari

with the Utah Supreme Court. Although he may not have been satisfied with the results, “[t]he

fact that [a plaintiff] has not obtained the relief he seeks in state court does not mean that he has

not had an adequate opportunity to present his federal claims in the state court proceedings.” 30

Further, with proceedings in the trial court ongoing, Talbot is at liberty to appeal again after

further trial court rulings. A “necessary concomitant of Younger is that a party … must exhaust

[its] state appellate remedies before seeking relief in the [U.S.] District Court . . . .” 31 The bottom

line is that, whether in the trial court or appellate courts, the state court provides an adequate

forum.

         Finally, there are important state interests involved in the state trial court proceedings,

which involve family law. “[R]egulation of domestic relations is an area that has long been

regarded as a virtually exclusive province of the States.” 32 The state has a strong interest in

regulating marriage, divorce, child custody, and related disputes. 33 Utah state interests are

compelling, and thus the third Younger factor is satisfied. Thus the Younger abstention doctrine

applies to bar Talbot’s claims.




30
   Dodson v. Colo., No. 12-cv-01064-BNB, 2012 WL 1865631, at *1 (D. Colo. May 22, 2012) (unpublished).
31
   Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975).
32
   United States v. Windsor, 570 U.S. 744, 766 (2013) (citation and quotations omitted).
33
   Julander v. Lee, 2018 WL 1183376, *2 (D. Utah 2018) (unpublished); Morkel v. Davis, 513 Fed.Appx. 724, *3
(10th Cir. 2013) (unpublished); Shoemaker v. Dawson, 2012 WL 2327823, *3 (D. Utah, N. Div. 2012)
(unpublished).


                                                                                                               6
            b. Talbot Has Failed to File a Notice of Claim

        The Governmental Immunity Act of Utah, Utah Code Title 63G, Chapter 7, “governs all

claims against governmental entities or against their employees or agents arising out of the

performance of the employee’s duties, within the scope of employment, or under color of

authority.” 34 Under the Immunity Act, before a claimant may file a lawsuit against an employee

of the State of Utah, the claimant must comply with the Utah Governmental Immunity Act’s

notice of claim requirements. 35 Those requirements mandate that “[a]ny person having a claim

against a governmental entity … or … [its] employee … shall file a written notice of claim with

the entity before maintaining an action ….” 36 Utah courts have “consistently and uniformly held

that suit may not be brought against the State or its subdivisions unless the requirements of the

Governmental Immunity Act are strictly followed.” 37 “Failure to strictly comply with these

requirements results in a lack of [subject matter] jurisdiction.” 38

        The act Talbot complains of—adjudicating his divorce case—is undoubtedly within the

scope of employment of government employees. 39 Talbot has not filed a notice of claim with the

State. Therefore, to the extent he brings his claims under state tort law, this Court does not have

subject matter jurisdiction.

            c. The Doctrine of Judicial Immunity Applies

        It is well-settled that judges are shielded with absolute immunity from lawsuits for money

damages based on their judicial action, including suits pursuant to 42 U.S.C. § 1983, and for


34
   Utah Code Ann. §63G-7-101.
35
   Utah Code. §63G-7-401(2); see also Doyle v. Lehi City, 2012 UT App 342, ¶ 41, 291 P.3d 853.
36
   Utah Code Ann. §63G-7-401(2).
37
   Hall v. Utah State Dep’t of Corr., 2001 UT 34, ¶ 23, 24 P.3d 958.
38
   Heideman v. Washington City, 2007 UT App 11, ¶ 12, 155 P.3d 900.
39
   Utah Code Ann. § 63G-7-202(3)(a); Salo v. Tyler, 2018 UT 7, ¶¶ 35–36, 417 P.3d 581, 589.


                                                                                                      7
lawsuits based on state law. 40 The doctrine of judicial immunity ensures “that a judicial officer,

in exercising the authority vested in him, shall be free to act upon his own convictions, without

apprehension of personal consequences to himself.” 41

         The rationale for this defense is to incorporate traditional common-law immunities and to

allow functionaries in the judicial system the latitude to perform their tasks absent the threat of

retaliatory civil litigation. 42 There are only two exceptions to absolute judicial immunity:

(1) when the judge’s actions are taken outside his role as a judge, i.e., entirely non-judicial

conduct, or (2) when the judge’s actions are taken in the complete absence of jurisdiction. 43

         The first exception does not apply. Talbot’s claims, based on §§1983 and 1988, and fraud

and theft, are for money damages, 44 and relate to Judge Keisel’s decisions made in the course of

presiding over Talbot’s divorce case. There are no actions alleged to have been taken outside his

role as judge.

         Nor does the second exception apply. Talbot challenges Judge Keisel’s jurisdictional

authority to decide the case, not only in his Complaint, 45 but also in Plaintiff’s Motion to Stay.46

But these arguments do not change the fact that Judge Keisel had jurisdiction to handle Talbot’s

case. A state district court undoubtedly has jurisdiction over family law matters. 47 In fact,



40
   Mireles v. Waco, 502 U.S. 9, 9–10 (1991) (per curiam); Forrester v. White, 484 U.S. 219, 225–26 (1988); Stein v.
Disciplinary Bd. of Supreme Court of NM, 520 F.3d 1183, 1189–90 (10th Cir. 2008) (citing Snell v. Tunnell, 920
F.2d 673, 686 (10th Cir. 1990)); Bailey v. Utah State Bar, 846 P.2d 1278, 1280 (Utah 1993) (recognizing judicial
immunity barring state law causes of action).
41
   Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 347 (1871).
42
   Id.
43
   Mireles, 502 U.S. at 11–13; see also Stein, 520 F.3d at 1195 (an act taken in excess of a court’s jurisdiction is not
to be confused with an act taken in the complete absence of all jurisdiction).
44
   Complaint, supra note 5, at 8, 10-13, 17-19, and 25.
45
   Id. at 8.
46
   Plaintiff's Motion to Stay, supra note 3, at 7-9.
47
   Utah Const. art. VIII §§1, 5.


                                                                                                                       8
“[f]amily relations are a traditional area of state concern,” and federal courts are “unwilling to

conclude that state processes are unequal to the task of accommodating the various interests and

deciding the constitutional questions that may arise” in such matters. 48

        Talbot cannot avoid jurisdiction by arguing that he “moved his person into the new

restored ‘The United States of America.’” 49 Nor can he avoid jurisdiction by saying that “[t]he

Plaintiff and his Person were moved into PMA/Trust Instrument under the care, custody, and

control of 1st in time and 1st in right ‘The United States of America,’” 50 or that he “is Operating

within an Instrument made as a device for security of and for Plaintiff Person ….” 51 These

arguments, often made by so-called “sovereign citizens,” are meritless.

        “[A]n individual’s belief that [his] status as a sovereign citizen puts him beyond the

jurisdiction of the courts has no conceivable validity in American law.” 52 “Jurisdiction is a

matter of law, statute, and constitution, not a child’s game wherein one’s power is magnified or

diminished by the display of some magic talisman or by the use of special seals … or by the

recitals of Special Words, Phrases or Arcane Incantations.” 53 “Regardless of an individual’s

claimed status … be it as a sovereign citizen, a secured-party creditor, or a flesh-and-blood




48
   Moore v. Sims, 442 U.S. 415, 435 (1979).
49
   Id. at 7.
50
   Id. at 10-11.
51
   Id. at 11.
52
   Browne v. Scott, No. 19-2167-DDC-TJJ, 2019 WL 5084621, * 3 (D. Kan. Oct. 10, 2019) (quoting Charlotte v.
Hansen, 433 F. App’x 660, 661 (10th Cir. 2011) (quotation marks omitted)) (unpublished).
53
   Utah Dep’t of Workforce Servs. v. Geddes, No. 2:13-CV-24 TS, 2013 WL 1367025, * 2 (D. Utah Apr. 4, 2013)
(unpublished) (citing Richmond v. Wampanoag Tribal Court Cases, 431 F. Supp. 2d 1159, 1161 (D. Utah 2006)).


                                                                                                              9
human being, that person is not beyond the jurisdiction of the courts.” 54 In fact, such arguments

“are patently frivolous” and “should be rejected summarily, however they are presented.” 55

        Most importantly, “a plaintiff’s filing suit constitutes consent to a district court’s exercise

of jurisdiction over him or her.” 56 Talbot filed a divorce petition against his wife Marie Talbot in

the Sixth Judicial District of the State of Utah, thus beginning the state court proceeding that is

now at the core of his claim. 57 He cannot now make a colorable argument that the Sixth District

lacked jurisdiction. Therefore, Talbot’s argument that the Sixth District lacked jurisdiction fails,

and no exception applies to bar the application of judicial immunity to Judge Keisel.

        Similarly, Ramsay, a clerk of the Sixth Judicial District Court of Utah, is entitled to

absolute immunity. Individuals who take actions “in the performance of an integral part of the

judicial process” are entitled to absolute immunity.58 “Thus, clerks of courts have been ruled

immune to suit under §1983 when performing ‘quasi-judicial’ duties.” 59 “Other courts have held

that absolute immunity applies where a court clerk is acting under the command of a court decree

or explicit instructions from a judge.” 60 Accordingly, the Tenth Circuit has upheld the District

Court of Utah’s dismissal of a claim against a court clerk for failure to state a plausible claim and




54
   United States v. Sellors, 572 Fed. Appx. 628, 632 (10th Cir. 2014) (quoting United States v. Benabe, 654 F.3d
753, 767 (7th Cir. 2011) (quotation marks omitted)).
55
   Sellors, 572 Fed. Appx. at 632 (quoting Benabe, 654 F.3d at 767); see also United States v. Palmer, 699 F. App’x.
836, 838 (10th Cir. 2017) (“As for Palmer’s sovereign state citizen argument, reasonable jurists could also not
disagree that the claim is plainly frivolous.”).
56
   Rollins v. Ingersoll-Rand Co., 240 F. App’x. 800, 802 (10th Cir. 2007) (citing Moore v. Rohm & Haas Co., 446
F.3d 643, 646 (6th Cir. 2006)).
57
   Utah Sixth District Court for Kane County Case #084600002.
58
   Jensen ex rel. Jensen v. Cunningham, 2011 UT 17, ¶ 52, 250 P.3d 465, 479.
59
   Henriksen v. Bentley, 644 F.2d 852, 855 (10th Cir. 1981) (citing Smith v. Rosenbaum, 460 F.2d 1019 (3rd Cir.
1972); Denman v. Leedy, 479 F.2d 1097 (6th Cir. 1973)).
60
   Id. (citing Slotnick v. Garfinkle, 632 F.2d 163 (1st Cir. 1980); Williams v. Wood, 612 F.2d 982 (5th Cir. 1980)).


                                                                                                                 10
absolute judicial immunity. 61 As Talbot’s factual allegations are about his divorce case, and as he

has not alleged any acts by Ramsay outside of her clerical duties, she is entitled to immunity,

along with Judge Keisel.

               d. Eleventh Amendment Immunity Applies and the State of Utah is not a “Person”
                  Subject to Suit under §1983

        “The Eleventh Amendment prohibits federal courts from entertaining suits ‘commenced

or prosecuted against one of the United States by Citizens of another State, or by Citizens or

Subjects of any Foreign State.’” 62 Although a sovereign’s immunity may be waived by its

consent, courts insist that “the State’s consent be unequivocally expressed.” 63 Similarly, although

Congress has power to abrogate Eleventh Amendment immunity as it legislates to protect the

rights of the Fourteenth Amendment, “we have required an unequivocal expression of

congressional intent to ‘overturn the constitutionally guaranteed immunity of the several

States.’” 64

        Under 42 U.S.C. §1983, actions may be brought in federal court by plaintiffs seeking a

remedy against “persons” who violate federal rights while “acting under color of state law.” 65 To

be a proper defendant for a damages action under §1983, the defendant must be a “person” as

that term has been interpreted by federal case law. 66 “Neither the state, nor a governmental entity




61
   Sawyer v. Gorman, 317 Fed.Appx. 725, 728 (10th Cir. 2008) (unpublished). See also Fishinghawk v. Kissinger,
764 Fed.Appx. 827, 828 (10th Cir. 2019) (unpublished).
62
   Powder River Basin Resource Council v. Babbitt, 54 F.3d 1477, 1482 (10th Cir. 1995) (citing U.S. Const. amend.
XI).
63
   Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 99 (1984) (citation omitted).
64
   Id. (quoting Quern v. Jordan, 440 U.S. 332, 342 (1979)).
65
   42 U.S.C. §1983; Jojola v. Chavez, 55 F.3d 488, 492 (10th Cir. 1995).
66
   Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).


                                                                                                               11
that is an arm of the state . . . , nor a state official who acts in his or her official capacity, is a

‘person’ within the meaning of §1983.” 67

        “Thus, although ‘[s]ection 1983 provides a federal forum to remedy many deprivations of

civil liberties, … it does not provide a federal forum for litigants who seek a remedy against a

State for alleged deprivations of civil liberties.’” 68 Accordingly, the State of Utah is not a proper

defendant in this claim.

             e. No Stated Involvement by Governor Herbert and Utah Attorney General Reyes

         “[A] plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” 69 Claims which are essentially

“unadorned, the-defendant-unlawfully-harmed-me accusation[s]” are rejected as insufficient to

proceed to discovery. 70 “The relevant inquiry is whether an official’s acts or omissions were the

cause—not merely a contributing factor—of the constitutionally infirm condition . . . .” 71 In

other words, a plaintiff must prove “an affirmative link” between each Defendant’s conduct and

the alleged constitutional deprivations. 72

        In this case, no facts are alleged regarding Governor Herbert’s actions or participation, or

Utah Attorney General Reyes’s actions or participation, causing Talbot any sort of harm. In fact,

neither are even mentioned in the Complaint beyond the case heading. This does not meet the




67
   Harris v. Champion, 51 F.3d 901, 905–906 (10th Cir. 1995) (citation omitted).
68
   Farmer v. State of Okl., 996 F.2d 310 (10th Cir. 1993) (unpublished) (citation omitted). See also Coleman v. Utah
State Charter Sch. Bd., No 2:10-cv-1186-TC, 2011 WL 4527421, at * 2–3 (D. Utah. Sept. 28, 2011) (dismissing
§1983 claims against the Utah State Charter School Board, with prejudice, because the board is not a “person” for
the purpose of §1983).
69
   Iqbal, 556 U.S. at 676.
70
   Id. at 678.
71
   Tafoya v. Salazar, 516 F.3d 912, 922 (10th Cir. 2008) (citations and quotations omitted).
72
   Stidham v. Peace Officer Standards & Training, 265 F.3d 1144, 1156–57 (10th Cir. 2001).


                                                                                                                  12
bare minimum requirements of the pleading standard under Iqbal and Twombly. 73 And so, claims

against them are dismissed.

     II.      Plaintiff’s Motion to Stay

           Plaintiff moves for a stay of the state court proceedings in his divorce case,

claiming a lack of jurisdiction by the state court, satisfaction of the judgment, and a lack of Due

Process and Equal Protection under the Fourteenth Amendment of the United States

Constitution. 74 However, as set out in section I, subsection a above, the Younger abstention

doctrine applies to bar a federal court from exercising jurisdiction over a case where there is an

ongoing state action. 75 The only exception is where there are extraordinary circumstances.

           Extraordinary circumstances are shown “[o]nly in cases of proven harassment or

prosecutions undertaken by state officials in bad faith without hope of obtaining a valid

conviction ….” 76 Extraordinary circumstances may also occur “where irreparable injury can be

shown.” 77 The “threat to the plaintiff’s federally protected rights is only irreparable if it cannot

be eliminated by … defense against a single prosecution.” 78 If a “pending state court action may

resolve any violation which may have occurred” to a plaintiff’s protected rights, the

“extraordinary circumstances” exception to the Younger abstention doctrine “is …

inapplicable.” 79




73
   See Rusk v. Warner, No. 17-4044, 693 Fed.App’x 778, 779 (10th Cir. 2017) (unpublished) (affirming dismissal of
civil rights complaint against federal magistrate judge because the pro se plaintiff included nothing more than
“conclusory statements” about the harm caused by the magistrate judge during the course of a case).
74
   Plaintiff's Motion to Stay, supra note 3, at 6-12, 15.
75
   Younger, 401 U.S. at 37.
76
   Perez v. Ledesma, 401 U.S. 82, 85 (1971).
77
   Id.; Amanatullah v. Colorado Bd. of Medical Examiners, 187 F.3d 1160, 1165 (10th Cir. 1999).
78
   Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997) (citation and quotation marks omitted).
79
   Weitzel v. Division of Occupational and Professional Licensing, 240 F.3d 871, 876 (10th Cir. 2001).


                                                                                                               13
            The docket of Talbot’s divorce case demonstrates an ongoing proceeding, not yet fully

resolved, and from which he can appeal if he disagrees with the ultimate outcome. 80 There are no

indications of extraordinary circumstances. In fact, “[t]he whole subject of the domestic relations

of husband and wife, parent and child, belongs to the laws of the States and not to the laws of the

United States ….” 81 Therefore, the Younger abstention doctrine applies here, and there is no

“extraordinary circumstances” exception.

            Talbot, like any other litigant, must raise his claims in state court and appeal any

decisions he believes are incorrect to the Utah Court of Appeals or Supreme Court. His remedy

is not to ask this Court to step in and mediate his ongoing state court case.

     III.       Plaintiff’s Motion to Dismiss

            Plaintiff moves for a dismissal of his state court proceedings in his divorce

case based on satisfaction of judgment. 82 Because the Younger abstention doctrine applies, as

described in section I, subsection a, and section II, Plaintiff’s Motion to Dismiss is denied.




80
   See Fisher v. Lynch, 531 F. Supp. 2d 1253, 1266 (D. Kan. 2008) (“For purposes of Younger, plaintiff’s ability to
raise his constitutional claims on appeal is sufficient to establish the state court as an adequate forum.”).
81
   Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992).
82
   Plaintiff's Motion to Dismiss, supra note 4, at 2, 4.


                                                                                                                  14
                                             ORDER

        For the foregoing reasons, IT IS HEREBY ORDERED that State Defendants’ Motion to

Dismiss 83 is GRANTED. Plaintiff’s Motion to Stay 84 is DENIED and Plaintiff’s Motion to

Dismiss 85 is DENIED.

        Signed February 5, 2020.             BY THE COURT



                                             ____________________________________
                                             David Nuffer
                                             United States District Judge




83
   Docket no. 14, filed November 6, 2019.
84
   Docket no. 16, filed November 8, 2019.
85
   Docket no. 30, filed December 12, 2019.


                                                                                           15
